Citation Nr: 0736504	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971, and from January 1972 to January 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  

As set forth in more detail below, a remand of this matter is 
required with respect to the issue of service connection for 
tinnitus.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a right ear hearing 
loss disability.  

2.  A left ear hearing loss disability was not clinically 
shown during the veteran's active service or for many years 
thereafter and the most probative evidence indicates that the 
veteran's current left ear hearing loss disability is not 
causally related to his active service or any incident 
therein, including exposure to acoustic trauma from jet 
aircrafts.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2003 that adequately 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter in December 2003.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim of service connection for hearing loss 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  In 
this case, in the June 2003 letter, the veteran was 
adequately notified of the elements necessary to establish 
entitlement to service connection.  None of the additional 
elements mentioned in Dingess/Hartmann, such as effective 
date or disability rating, are specifically at issue here.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as any 
notice deficiency did not affect the essential fairness of 
the adjudication.  

Duty to Assist

In addition to the duty to notify, VA has a duty to assist 
the veteran in the development of the claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained a VA medical 
examination which provides the necessary medical opinion 
relevant to this claim.  The record on appeal also contains 
the veteran's service medical records, as well as an October 
2003 VA audiometric examination performed by VA.  Despite 
being asked to do so, neither the veteran nor his 
representative has identified any post-service treatment 
records or other evidence, and the record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further action is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Background

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented below by 
the figures in parentheses).

At his September 1967 military enlistment medical 
examination, the veteran's right ear pure tone thresholds 
were 0 (15), 0 (10), 0 (10), and 5 (10) decibels at 500, 
1,000, 2,000, and 4,000, respectively.  Left ear pure tone 
thresholds were 10 (25), 0 (10), 5 (15), and 5 (10) decibels 
at the same tested frequencies.  

In-service medical records include a July 1971 Hearing 
Conservation Data worksheet showing that the veteran 
underwent audiometric testing.  It was noted that he worked 
in the Hanger Shop and that he was exposed to noise from jet 
aircrafts.  He did not wear hearing protection.  Audiometric 
testing showed that the veteran's right ear pure tone 
thresholds were 15, 10, 10, 15, 10, and 35 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 hertz, respectively.  
The veteran's left ear pure tone thresholds were 20, 10, 5, 
15, 5, and 45 decibels at the same tested frequencies.  The 
veteran was advised to use hearing protection.  

At his September 1971 military separation medical 
examination, the veteran's ears were normal on clinical 
evaluation.  Audiometric testing showed that the veteran's 
right ear pure tone thresholds were 15, 15, 10, 10, 15, and 
40 decibels at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz, respectively.  The veteran's left ear pure tone 
thresholds were 15, 15, 10, 10, 15, and 20 decibels at the 
same tested frequencies.  On a report of medical history, the 
veteran denied hearing loss.  

Service medical records corresponding to the veteran's second 
period of active service show that at his October 1975 
military separation medical examination, the veteran's ears 
were normal on clinical evaluation.  Audiometric testing 
showed that the veteran's right ear pure tone thresholds were 
10, 0, 0, 0, 0, and 5 decibels at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 hertz, respectively.  The veteran's left ear 
pure tone thresholds were 0, 0, 0, 0, 10, and 20 decibels at 
the same tested frequencies.  On a report of medical history, 
the veteran denied hearing loss.  

In May 2003, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 2003, at which he reported 
that he had had bilateral hearing loss since service.  He 
indicated that he had had military noise exposure, 
particularly aircraft engine noise.  Post-service, the 
veteran reported continued noise exposure from aircraft 
engines.  Audiometric testing showed that the veteran's right 
ear pure tone thresholds were 25, 25, 25, 30, and 35 decibels 
at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 15, 25, 30, 30 and 30 
decibels at the same tested frequencies.  Average speech 
reception thresholds were 29 decibels, bilaterally.  Speech 
discrimination scores were 98 percent correct, bilaterally.  
After examining the veteran and reviewing the claims folder, 
the VA examiner indicated that it was her opinion that the 
veteran's hearing loss did not result from acoustic trauma 
during military service.  In providing a rationale for her 
opinion, she noted that the veteran's service medical records 
documented normal auditory thresholds at separation.  

Thereafter, the veteran submitted the results of VA 
audiometric testing conducted in October 2003.  The results 
of this study showed that right ear pure tone thresholds were 
15, 20, 20, 20, 25, 70, and 75 decibels at 500, 1,000, 2,000, 
3,000, 4,000, 6,000, and 8,000 hertz, respectively.  Left ear 
pure tone thresholds were 10, 15, 15, 15, 20, 65, and 80 
decibels at the same tested frequencies.  

In a June 2004 statement, the veteran indicated that he had 
served in a high noise level environment during service, in 
close proximity to jet aircraft.  He indicated that at no 
time did he wear hearing protection.  In an April 2005 
statement, the veteran indicated that he did not have any 
post-service military noise exposure.  He indicated that 
after service, he worked in an office environment doing 
marketing for machine tools.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran contends that he sustained acoustic trauma during 
service and, as a result, now suffers from bilateral hearing 
loss.  The veteran has further claimed that he has had 
hearing loss since service.

As set forth above, while service medical records confirm 
that the veteran had noise exposure from jet engines, such 
records contain no indication of a hearing loss disability of 
either ear.  In fact, repeated audiometric tests conducted 
during service show that the veteran's hearing acuity was 
within normal limits, bilaterally.  Similarly, at his October 
1975 military separation medical examination, the veteran's 
ears were normal and an audiogram showed normal hearing 
acuity.  Moreover, on a report of medical history completed 
by the veteran at the time of his separation from service, he 
specifically denied hearing loss.  

The Board also notes that the record on appeal contains no 
clinical evidence of hearing loss within the first post-
service year or, indeed, for many years after service.  In 
fact, the first clinical evidence of hearing loss is not 
until 2003, approximately 28 years after service.  

The Board has considered the statements of the veteran to the 
effect that he has experienced hearing loss in service and 
continuously thereafter.  However, the Board concludes that 
the contemporaneous records are entitled to more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  As noted, the service medical 
records clearly show that the veteran's hearing acuity was 
within normal limits and that he denied hearing loss at the 
time of his separation from service.  In addition, at the 
time of his separation from service, objective audiometric 
testing showed that the veteran's hearing acuity was normal.  
Again, there is no post-service clinical evidence of hearing 
loss until 2003.  

Based on the evidence set forth above, the Board finds that 
the most probative evidence shows that hearing loss was not 
present in service or within the post-service year.  

However, even if a veteran does not have hearing loss during 
the time of active duty, such does not prohibit service 
connection.  Hensley, 5 Vet. App. at 159-60.  Rather, service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.  See 
also 38 C.F.R. § 3.303(d).

In this case, as set forth above, the objective evidence does 
not show that the veteran currently has a right ear hearing 
loss disability.  Rather, all of the audiograms conducted in 
service, as well as the two post-service audiograms conducted 
in September 2003 and October 2003, consistently show that 
the veteran's right ear puretone thresholds do not rise to 
the level of disability required by section 38 C.F.R. 
§ 3.385.  

With respect to the left ear, the September 2003 VA audiogram 
documented a hearing loss disability under section 3.385.  
The October 2003 audiogram did not.  Nonetheless, affording 
the veteran the benefit of the doubt, the Board finds that 
the criteria for a present hearing loss disability have been 
met under 38 C.F.R. § 3.385.  

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current left ear hearing 
loss is the result of acoustic trauma he sustained during his 
active service.  Hensley, 5 Vet. App. at 159-60.  

In that regard, the veteran has provided credible statements 
of in-service noise exposure and his service records confirm 
his exposure to jet engine noise.  As noted, however, that an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.

In this case, the only probative evidence which directly 
addresses the relationship between the veteran's in-service 
acoustic trauma and his current left ear hearing loss is the 
September 2003 VA medical opinion.  As noted above, the 
examiner concluded that the veteran's current hearing loss 
was not related to his active service.  The examiner noted 
that the veteran's hearing acuity was normal at the time of 
his separation from service.

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the veteran's contentions, based her opinion on a 
review of the veteran's service medical records, and provided 
a rationale for her opinion.  Finally, and most persuasively, 
the Board notes that there is no medical evidence of record 
which contradicts this medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  While the Board does not doubt his sincerity, as 
the record does not establish that he possesses a recognized 
degree of medical knowledge, the veteran lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board notes that there is a decades long 
evidentiary gap in this case between the veteran's military 
service and the earliest medical evidence of hearing loss.  
In addition to the September 2003 VA examiner's opinion which 
constitutes affirmative evidence against the claim for 
service connection, the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that hearing loss is the result of 
acoustic trauma injuries sustained in service which in turn 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of hearing loss 
between the veteran's military service and the evidence 
showing hearing loss in 2003 is itself evidence which tends 
to show that such conditions did not have their onset in 
service or for many years thereafter and is not the result of 
acoustic trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the objective 
audiometric findings which show that the veteran does not 
currently have a right ear hearing loss disability. With 
respect to the left ear hearing loss, the Board has 
considered the absence of any medical evidence of hearing 
loss in service and for approximately 28 years after service, 
as well as the opinion of the VA examiner in September 2003.  
Based on this evidence, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The veteran also seeks service connection for tinnitus, which 
he argues was incurred in service as a result of his exposure 
to acoustic trauma.  As set forth above, the veteran's 
service medical records include a hearing conservation data 
worksheet, showing that he underwent audiometric testing as 
he worked in high noise environment.  

In connection with his claim of service connection for 
tinnitus, the veteran was afforded a VA medical examination 
in September 2003.  The report of that examination indicates 
that the veteran reported a history of tinnitus for the past 
five years only.  

In a June 2004 statement, however, the veteran indicated that 
he had never reported that his tinnitus had only been present 
for five years.  Rather, he clearly remembered telling the 
examiner that his tinnitus condition had begun during service 
while he was stationed in Thailand, but had progressively 
worsened in the past five years and now affected his ability 
to hear high pitched sounds.  The veteran's representative 
has argued that the probative value of the September 2003 VA 
medical opinion is therefore lacking, in that it is based on 
an inaccurate factual premise, i.e. that the examiner 
believed that the veteran had reported that the onset of his 
tinnitus had been five years ago.  

Given the evidence of record, and to ensure that the veteran 
receives every possible consideration, the Board finds that 
another VA medical examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  

In addition, although the RO has previously provided the 
veteran with a VCAA notification letter regarding his claim 
of service connection for tinnitus, the Court has since 
issued a decision holding that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice previously provided to the veteran did not 
contain notice of all five elements of a service connection 
claim.  Thus, a corrective letter should be issued on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim of service 
connection on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral tinnitus.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current tinnitus identified on 
examination is causally related to the 
veteran's active service or any incident 
therein, including exposure to acoustic 
trauma, as opposed to being more likely 
related to some other factor or factors, 
including any post-service noise 
exposure.  A complete rationale for the 
opinion should be provided.  

The examiner should also be advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


